Appeal by the defendant from a judgment of the County Court, Westchester County (Molea, J.), rendered February 3, 2005, convicting him of murder in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that his statements to law enforcement officials were the fruit of an illegal arrest is unpreserved for appellate review (see People v Martin, 50 NY2d 1029, 1031 [1980]; People v Tutt, 38 NY2d 1011, 1012-1013 [1976] ; cf. People v De Bour, 40 NY2d 210, 214 [1976]).
The hearing court properly found that the defendant’s oral, written, and videotaped statements to law enforcement officials were voluntarily made (see CPL 60.45; People v Bennett, 221 AD2d 349, 350 [1995]; cf. People v Tarsia, 50 NY2d 1 [1980]; People v Anderson, 46 AD2d 150 [1974], affd 42 NY2d 35 [1977] ).
The defendant’s attorney provided meaningful representation at the suppression hearing (see People v Benevento, 91 NY2d *496708 [1998]; People v Russo, 85 NY2d 872 [1995]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions are without merit. Spolzino, J.E, Ritter, Lunn and Angiolillo, JJ., concur.